       Case 4:20-cv-04869-KAW Document 37 Filed 08/13/20 Page 1 of 2



 1   XAVIER BECERRA                                          ROBERT W. FERGUSON
     Attorney General of California                          Attorney General of California
 2   SARAH E. MORRISON                                       KELLY T. WOOD (admitted Pro Hac Vice)
     ERIC KATZ                                               CINDY CHANG (admitted Pro Hac Vice )
 3   Supervising Deputy Attorneys General                    Assistant Attorney Generals
     CATHERINE M. WIEMAN, SBN 222384                         Washington Office of the Attorney General
 4   TATIANA K. GAUR, SBN 246227                             Environmental Protection Division
     ADAM L. LEVITAN, SBN 280226                              800 5th Ave Ste. 2000 TB-14
 5   BRYANT B. CANNON, SBN 284496                             Seattle, Washington 98104
     LANI M. MAHER, SBN 318637                                Telephone: (206) 326-5493
 6   Deputy Attorneys General                                 E-mail: Kelly.Wood@atg.wa.gov
      300 South Spring Street, Suite 1702                    Attorneys for Plaintiff State of Washington
 7    Los Angeles, CA 90013
      Telephone: (213) 269-6329
 8    Fax: (916) 731-2128
      E-mail: Tatiana.Gaur@doj.ca.gov
 9   Attorneys for Plaintiff State of California, by
     and through Attorney General Xavier Becerra
10   and the State Water Resources Control Board

11
     LETITIA JAMES
12   Attorney General of New York
     BRIAN LUSIGNAN (admitted Pro Hac Vice)
13   Assistant Attorney General
     Office of the Attorney General
14   Environmental Protection Bureau
      28 Liberty Street
15    New York, NY 10005
      Telephone: (716) 853-8465
16    Fax: (716) 853-8579
      E-mail: brian.lusignan@ag.ny.gov
17   Attorneys for Plaintiff State of New York

18
                              IN THE UNITED STATES DISTRICT COURT
19
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
20
     STATE OF CALIFORNIA BY AND THROUGH
21   ATTORNEY GENERAL XAVIER BECERRA                             Case No. 4:20-cv-04869-KAW
     AND THE STATE WATER RESOURCES
22   CONTROL BOARD, ET AL.,                                      NOTICE OF APPEARANCE
23                                             Plaintiffs,
                    v.                                           Action Filed: July 21, 2020
24
     ANDREW R. WHEELER, AS
25   ADMINISTRATOR OF THE UNITED
     STATES ENVIRONMENTAL PROTECTION
26   AGENCY, ET AL.,
27                                          Defendants.
28
                                                       1
                                                                    Notice of Appearance (4:20-cv-04869-KAW)
       Case 4:20-cv-04869-KAW Document 37 Filed 08/13/20 Page 2 of 2



 1   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE THAT Lisa J. Morelli, who is a member of the State Bar of

 3   California and admitted to practice before this Court, hereby enters an appearance as counsel for

 4   Plaintiff the State of New Jersey, in the above-captioned matter. Counsel’s telephone number and

 5   e-mail address are as follows:

 6
                    Lisa J. Morelli
 7                  Deputy Attorney General
                    State of New Jersey
 8                  Division of Law
                    Hughes Justice Complex
 9                  25 Market Street, 7th Floor
                    P.O. Box 093
10                  Trenton, NJ 08625-093
                    609-376-2745
11                  Lisa.Morelli@law.njoag.gov
12          Please serve said counsel with copies of all pleadings and notices in this matter.

13
     Dated: August 13, 2020                               Respectfully Submitted,
14
                                                                FOR THE STATE OF NEW JERSEY
15

16                                                              GURBIR S. GREWAL
                                                                Attorney General
17
                                                                /s/ Lisa J. Morelli
18                                                              LISA J. MORELLI
                                                                Deputy Attorney General
19                                                              New Jersey Division of Law
                                                                25 Market Street
20
                                                                Trenton, New Jersey 08625
21                                                              Tel: (609) 376-2745
                                                                Email: Lisa.Morelli@law.njoag.gov
22

23                                                        LISA J. MORELLI
                                                          Deputy Attorney General
24                                                        Attorneys for Plaintiff State of New Jersey
25

26
27

28
                                                      2
                                                                 Notice of Appearance (4:20-cv-04869-KAW)
